FILED
                            NOT FOR PUBLICATION                             JUN 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10330

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00303-APG

  v.
                                                 MEMORANDUM*
SANDRA CEBREROS GUEVARA, a.k.a.
Sandra Esthela Rodriguez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Sandra Cebreros Guevara appeals from the district court’s judgment and

challenges her guilty-plea conviction and the 120-month sentence imposed for

possession of methamphetamine with intent to distribute, in violation of 21 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 841(a)(1) and (b)(1)(A)(viii). Pursuant to Anders v. California, 386 U.S. 738

(1967), Cebreros Guevara’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Cebreros Guevara the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Cebreros Guevara has waived her right to appeal her conviction and

sentence. Our independent review of the record pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), discloses no arguable issue as to the validity of the waiver. See

United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly

dismiss the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                      13-10330